



COURT OF APPEAL FOR ONTARIO

CITATION: Mason v. Mason, 2016 ONCA 725

DATE: 20161005

DOCKET: C59213

Simmons, Pepall and van Rensburg JJ.A.

BETWEEN



Lise
          Mason



Applicant
          (Respondent)



and



Michael
          Mason



Respondent
          (Appellant)



Alex Finlayson
          and Nicole Tellier, for the appellant



David Lanthier,
          for the respondent



Heard: February 9, 2016

On appeal from the judgment of Justice James A.S. Wilcox
    of the Superior Court of Justice dated February 3, 2015, with reasons reported
    at 2014 ONSC 4290.

Simmons
    J.A.:

A.

INTRODUCTION

[1]

The main issue on this family law appeal is whether any portion of the
    profits of a corporation now wholly owned by the husband as a result of the marriage
    breakdown should be added to his income for spousal support purposes.

[2]

The parties married in 1992 and separated in 2011. They have two
    children. During their marriage, the parties worked together to build a highly
    successful recreational equipment business in northeastern Ontario.

[3]

On the first day of trial, the parties signed Minutes of Settlement
    resolving all issues between them except spousal support. Among other things,
    the Minutes of Settlement provided that the husband would buy out the wifes
    interest in the business and pay to her an equalization payment of $1,636,130,
    with $1 million payable up front and the balance over five years with interest
    at four per cent per year.

[4]

Following the separation, the wife continued to work in the business, at
    least part time, until January 2013. Under the terms of two consent interim
    orders, the parties agreed that each would continue to receive an annual salary
    of $120,000, even after the wife stopped working in the business, until the
    issue of spousal support was determined.

[5]

For the fiscal year that ended prior to trial, the business sustained an
    after-tax loss of $235,067. However, during the preceding eight-year period,
    the business had generated after-tax profits, over and above the parties
    salaries and bonuses, averaging almost $355,000 per year. During this period, on
    average, the parties had drawn salaries and bonuses totaling in aggregate $204,372
    per calendar year.

[6]

In his reasons for judgment, the trial judge accepted the wifes
    position that the husbands income for spousal support purposes should comprise
    both salary and some component of after-tax corporate profits. Apparently based
    on the incomes the parties had been receiving in the period leading up to the
    trial and the businesss historical after-tax earnings, the trial judge concluded
    that, going forward, the husband would have salary and after-tax corporate profits
    available to him for spousal support purposes totaling $400,000 per year.

[7]

As for the wife, the trial judge accepted her position that she could
    earn $35,000 to $40,000 per year as a bookkeeper and that she would also earn $40,000
    to $50,000 per year in investment income on $1,000,000, for a total annual
    income of $75,000 to $90,000. The trial judge relied on $82,500 as her midpoint
    income for spousal support calculation purposes.

[8]

Using income figures of $400,000 and $82,500, the trial judge found that
    the Spousal Support Advisory Guidelines
[1]
(SSAGs) produce a range for spousal support of $8,215 to $10,233 per month.
    Holding that there was no reason to depart from the mid-range, the trial judge
    ordered the husband to pay to the wife $9,584 per month in spousal support,
    commencing August 1, 2014.

[9]

In oral argument on appeal, the wife acknowledged that, based on the
    trial judges income figures, the applicable SSAGs range is less than that
    cited by the trial judge. The wife also acknowledged that the trial judge
    failed to take into account the income she is receiving from the balance owing
    on the equalization payment or consider that she would be able to invest that balance
    as it is received.

[10]

In
    addition to the issues relating to the SSAGs range and determination of the
    wifes income, the husband submitted that the trial judge erred in the
    following ways:

1.    by
    focusing his analysis on the provisions of the
Divorce Act
R.S.C.
    1985, c. 3 (2nd Supp.),

rather than the provisions of the
Family
    Law Act
, R.S.O 1990, c. F.3, the Act under which the wife advanced her
    claim;

2.    by failing
    to consider s. 2(10) of the
Family Law Act
and the doctrine of issue
    estoppel, given that both the Minutes of Settlement and the Final Order into
    which it was incorporated stipulated the amount of child support payable by the
    husband to the wife and therefore effectively determined the amount of the
    husbands income;

3.    by
    attributing income, including corporate profits, to the husband without an
    adequate basis or explanation and by failing to apply the Ontario
Child
    Support Guidelines
, O. Reg. 391/97 (CSGs), enacted under the
Family
    Law Act
, to the determination of the husbands income as required by the
    SSAGs;

4.    by
    failing to properly consider the impact of the property settlement on the
    spousal support issue; and

5.    by
    holding that the wife is entitled to spousal support.

[11]

The
    husband also applied to introduce fresh evidence on appeal addressing how the
    equalization payment is being paid and the income tax consequences of the
    property settlement and support award.

[12]

For
    the reasons that follow, I would dismiss the fresh evidence application but
    allow the appeal. Although I would not accept all the husbands arguments, I
    conclude that the trial judge erred in determining both the husbands income and
    the wifes income. Rather than ordering a new trial, I propose to determine
    these issues and the quantum of spousal support that is properly payable.

[13]

Before
    turning to the issues, I will briefly set out some background facts relating to
    the parties, the business, the businesss income, the parties incomes and the
    provisions of the Minutes of Settlement and child support orders on which the
    husband relies. I will also set out relevant provisions of the SSAGs and CSGs.

B.

Background

(1)

The parties

[14]

According
    to the trial judge, the parties began cohabiting in either 1989 or 1991. They
    married on April 23, 1992 and separated on November 6, 2011.

[15]

The
    parties have two children, born in 1993 and 1995. At the time of trial in March
    2014, the older child was in the third year of a four-year university program
    and lived away from home during the school year; the younger child was in the
    first year of a three-year college program and lived at home with the wife. In
    addition to the child support to which the parties had agreed, both children
    had money available to them for educational expenses through RESPs, bank
    accounts and a family trust.

[16]

The
    wife completed grade twelve and two years of a business administration course
    at college. Prior to working in the business she had experience in clerking,
    bookkeeping and retail. When the parties met, she was earning about $20,000 per
    year working for a restaurant supplier.

[17]

When
    the relationship began, the husband was a miner earning about $80,000 per year.
    He also had a hobby of purchasing, fixing up and reselling used snowmobiles.

(2)

The business

[18]

The
    trial judge found that, in 1989, the parties purchased a small engine and boat repair
    shop located in Timmins for $5,000. According to the trial judge, by 1995, both
    had quit their previous jobs to work full-time in their growing business 
    which eventually expanded to include sales of recreational vehicles, equipment,
    clothing and accessories. As the trial judge expressed it, the husband was the
    entrepreneur while the wife handled financial management and administration.

[19]

Originally,
    the business was operated as a sole proprietorship. In 1995, the parties
    incorporated it. In 2010, they reorganized the business so that it comprised an
    operating company, Mikeys General Sales and Repair Ltd. (Mikeys),
[2]
and a holding company, M&L Holdings Inc., which owns the buildings from
    which Mikeys operates. The husband owned 70% of the common shares of the corporations,
    while the wife owned 30%.

[20]

In
    her evidence at trial, the wife testified about the evolution of the business.
    She explained that, in 1996, in addition to their original Timmins location,
    the parties purchased another Timmins business, which carried the Bombardier
    and Honda lines of recreational vehicles. In 1998, they built a new building at
    their original location and consolidated the two businesses. Around the same
    time, they opened locations in North Bay and Cochrane. However, in 2000, they
    closed both of those locations and struggled for a year or two while they
    liquidated the inventory.

[21]

By
    2003, the consolidated Timmins business had taken off. Over time, it expanded
    into new lines of equipment, including boat and hot tub sales. In 2007, they
    built a large new showroom. Around the same time, the wife hired an assistant
    for the office and the husband began to pass off some of his responsibilities
    to a sales manager, a service manager and a parts manager.

[22]

According
    to the wife, beginning in late 2008, the parties were able to build a new home
    at a cost of about $800,000 without incurring any debt.

[23]

Following
    the parties separation in November 2011, the wife continued to work full-time
    in the business until August 2012, when she began working part-time. The wife
    stopped working in the business in January 2013.

(3)

The trial evidence concerning
    income

(a)

Business income

[24]

The
    trial exhibits included Mikeys financial statements commencing with the four-month
    period ended December 31, 1995 through to the fiscal year ended April 30, 2013
    as well as financial statements for M&L Holdings Inc. for the fiscal year
    ended April 30, 2010 through to the fiscal year ended April 30, 2013.

[25]

The
    wifes counsel also filed as trial exhibits: i) a summary he had prepared of Mikeys
    gross revenues and net after-tax income or loss after the parties salaries
    were deducted (net after-tax income) for the fiscal years ended December 31,
    1995 through to April 30, 2013; and ii) a summary he had prepared of Mikeys gross
    revenues and net after-tax income for the fiscal years ended April 30, 2005
    through to April 30, 2012, which was the eight-year period before the wife
    stopped working in the business. Copies of these summaries prepared by the wifes
    counsel are reproduced in Appendix A to these reasons.

[26]

The
    wifes counsel focused his closing submissions on the latter summary, which
    showed that Mikeys total gross revenues for the eight fiscal years ended April
    30, 2005 through to April 30, 2012 totaled $87,246,852, and that total net
    after-tax income for the same period was $2,836,125. Average annual net
    after-tax income during this eight-year period thus amounted to almost $355,000
    ($354,515).

[27]

For
    ease of reference, I have reproduced below the salient portions of counsels
    2005 to 2012 summary and supplemented it with information for the fiscal year
    ended April 30, 2013 (the fiscal year during which the wife stopped working in
    the business and during which Mikeys suffered a net after-tax loss of $235,067):




Fiscal Year Ended

Mikeys Gross Revenues

Mikeys Net After-tax Income



April 30, 2005

$7,993,232

$199,280



April 30, 2006

$9,796,953

$247,291



April 30, 2007

$11,000,670

$278,152



April 30, 2008

$13,772,320

$655,274



April 30, 2009

$12,628,425

$394,644



April 30, 2010

$11,163,257

$542,945



April 30, 2011

$10,613,419

$291,549



April 30, 2012

$10,278,576

$226,990



April 30, 2013

$8,204,933

($235,067)




(b)

The parties
    incomes

[28]

As
    described by the trial judge, the parties took equal salaries and bonuses and
    enjoyed the other perks of the business until their separation in November
    2011  and even afterward until January 21, 2013, when the wife withdrew completely
    from the day-to-day management of the business.

[29]

A
    trial exhibit prepared by the wifes counsel confirmed that, between calendar
    years 2004 and 2012, the parties drew the same, or virtually the same, income
    from the business.
[3]
Over this eight-year period, the husband drew a total of $817,897 in income
    while the wife drew a total of $817,076 in income. Accordingly, counsel
    submitted that, on average, over the eight-year period, the parties drew a
    collective total of $204,371 per calendar year from the business. For ease of
    reference, I will reproduce the salient portions of this summary here:




Year

Husbands income from business

Wifes income from business



2004

$38,400.00

$38,400.00



2005

$90,300.00

$90,300.00



2006

$102,300.00

$103,800.00



2007

$119,567.00

$120,493.00



2008

$86,450.76

$86,448.76



2009

$142,064.84

$139,456.76



2010

$92,448.76

$92,448.76



2011

$60,293.76

$62,793.77



2012

$122,972.08

$122,835.19




[30]

During
    her evidence, the wife explained that between 2003 and 2010, the parties drew
    relatively modest salaries from the business, but topped up their income with equal
    bonuses at the fiscal year-end. The amount of the bonuses fluctuated, but
    ranged from $60,000 in total to $220,000 in total.
[4]
According to the wife, both parties purchased RRSPs with a portion of their
    bonuses  but invested the balance back into the business through shareholder loans.
    By the time of trial, both parties had accumulated over $200,000 in RRSPs.

[31]

For
    the fiscal year ended April 30, 2011, Mikeys apparently stopped declaring
    bonuses and, in calendar year 2011, the parties drew salaries that were
    somewhat higher than their pre-bonus incomes in the preceding calendar years,
    the husband drawing $60,293 and the wife $62,793.
[5]


[32]

During
    her testimony, the wife also explained that when the parties separated in
    November 2011, they initially agreed that the husband would begin taking a
    salary of $120,000 and the wife a salary of $100,000.
[6]
They later agreed that the wife would also draw a salary of $120,000.

[33]

Under
    the terms of a consent order dated August 23, 2012, each of the parties was to
    receive the same equal wage as they have been based on an annual salary of
    $120,000 per year.

[34]

A
    further consent order dated February 15, 2013 provided that the husband would
    undertake the day-to-day management of the business as of January 21, 2013 but
    that the wife would continue to receive the same annual salary of $120,000 as
    paid to the husband.

[35]

The
    husbands 2013 T4 slip was not filed as part of the trial record. His financial
    statement, sworn on February 11, 2014, indicates that his total income from all
    sources for 2013 was $127,161 and that his then current income from employment
    was $10,247.67 per month, yielding $122,972.04 per year.

[36]

The
    wifes 2013 T4 slip showed employment income of $124,295.55.

(4)

Interim orders relating to
    child support

[37]

The
    February 15, 2013 order also provided that wages would continue to be paid to
    the children from the business in the same manner as they had previously been
    paid; that the business would continue to cover the childrens cell phone costs
    and that the parties would cooperate to complete a pending transfer of $30,000
    to the family trust to cover expenses for the children.

[38]

On
    October 17, 2013, a temporary order was made requiring the husband to pay to
    the wife child support in the total amount of $1,510 per month for two
    children.

[39]

In
    his endorsement concerning temporary child support, the motion judge indicated
    that the parties had agreed that the husbands base taxable income was $120,000
    per year. The motion judge imputed an additional $16,500 of income per year to
    the husband, for a total of $136,500, consisting of: $6,000 per year for
    personal use of a company vehicle; $3,000 per year for personal insurance costs
    paid by the business; $3,000 per year for personal use gasoline paid by the
    business; $2,100 per year for health coverage provided by the business and
    $2,400 per year for personal travel expenses paid by the business.

[40]

In
    applying the CSGs, the motion judge concluded that full 
Guideline
 support for two children of $1,856
    per month based on an annual income of $136,500 was not warranted given that
    one of the children did not live with the wife during the school year, expenses
    relating to the matrimonial home were being paid by the business and that that childs
    expenses while at school were adequately covered by a family trust and wages
    paid through the business. The motion judge also noted that, for the same
    reason, the wife was not seeking any contribution toward s. 7 expenses.

(5)

The Minutes of Settlement and
    resulting Final Order

[41]

On
    March 17, 2014, the first day of trial, the parties entered into Minutes of
    Settlement resolving all outstanding issues between them except spousal support
    and costs relating to that claim.

[42]

In
    addition to the provisions relating to the husbands buy-out of the wifes
    share of the business and the equalization payment, among other things, the
    Minutes of Settlement recited that the parties had already agreed that a final
    order would be entered to confirm the interim order for child support and the
    ongoing arrangement for covering the childrens s. 7 expenses.

[43]

The
    Minutes of Settlement also provided that the matrimonial home would be sold and
    the net proceeds (which the parties anticipated would be at least $650,000)
    divided equally.

[44]

Further,
    to accommodate tax issues relating to the business transfer, the Minutes of
    Settlement stipulated that neither party would apply for a divorce before July
    30, 2014.

[45]

The
    trial evidence was completed on March 28, 2014 and the trial judge delivered reasons
    on July 16, 2014. In accordance with the Minutes of Settlement, his reasons do
    not address the issue of a divorce. Although trial counsel had contemplated
    submitting an order incorporating the Minutes of Settlement to the trial judge prior
    to the completion of the trial evidence, that was not done. Rather, on April
    23, 2014, another judge signed a final order incorporating the terms of the Minutes
    of Settlement.

[46]

The
    April 23, 2014 order includes the following provision indicating that the
    interim order for child support would continue until confirmed in a final order
    and that the ongoing payment of salary and benefits to the wife would continue
    until her claim for spousal support was adjudicated:

The provisions of the prior interim Orders shall be suspended,
    save and except for the child support order dated October 17, 2013 which shall
    continue until the Interim Order for child support is confirmed as a Final
    Order and the obligations for continued payment of salary and benefits under
    the Order of February 13, 2013 which shall continue until this Court finally
    adjudicates the [wifes] claims for spousal support.

[47]

Apart
    from the trial judges order, which forms the subject matter of this appeal,
    there was no additional order.

C.

Relevant provisions of the SSAGs

[48]

The
    final version of the SSAGs was published in July 2008. As described in their
    Executive Summary, they were developed to bring more certainty and
    predictability to the determination of spousal support under the federal
Divorce Act
. However, ss. 3.2.3 and 5.1
    note that, in practice, there is much overlap between federal and
    provincial/territorial support laws. Section 5.1 states that, since the release
    of the Draft Proposal, the Advisory Guidelines have frequently been used in
    spousal support determinations under provincial legislation. The SSAGs have not
    been formally enacted by any level of government.

[49]

Section
    3.2.2 of the SSAGs makes it clear that whether there is entitlement to any
    support remains a threshold issue to be determined before the SSAGs guidelines
    concerning the amount of support apply.

[50]

Chapter
    6 of the SSAGs addresses income. Section 6.1 states: [t]he starting point for
    the determination of income under the
Spousal Support Advisory Guidelines
is the definition of income under the
Federal
    Child Support Guidelines
.

[51]

The
    commentary to section 6.1 of the SSAGs notes that the
Federal Child Support Guidelines
,
    S.O.R./97-175, provide an expansive definition of income for child support
    purposes  and one that reflects and clarifies much of the pre-
Guidelines
law on income determination. The
    commentary also notes that [p]rior to the release of the [SSAGs], most courts
    used the same definition of income for both child support and spousal support
    purposes and that practise has continued since January 2005.

[52]

Section
    9 of the SSAGs addresses using the ranges. Section 9.6 deals with property
    division and debts and states that:

Underpinning the Advisory Guidelines is a basic assumption that
    the parties have accumulated the typical family or matrimonial property for
    couples their age, incomes and obligations, and that their property is divided
    equally under matrimonial property laws. Significant departures from these
    assumptions may affect where support is fixed within the ranges for amount and
    duration.

Further, [i]f the recipient receives a large amount of
    property, the low end of the range might be more appropriate.

D.

Relevant provisions of the CSGs

[53]

I
    begin by noting that, while the SSAGs refer to the
Federal Child Support Guidelines
,
those

guidelines
and the CSGs
    are virtually identical. A comparison of the sections relevant to the issues on
    appeal in the two sets of guidelines reveals no material differences.
[7]
Accordingly, for the purposes of this appeal, I will treat the two sets of
    guidelines as identical and, unless the context requires a specific reference,
    I will simply refer collectively to the Guidelines.

[54]

Like
    the
Federal Child Support Guidelines
,
    the CSGs include provisions for determining the annual income of a spouse for
    child support purposes. The issues on appeal involve the interpretation and
    application of the income determination provisions of the CSGs, ss. 15 to 20. Section
    20 addresses non-resident spouses and is not relevant to the issues on appeal. I
    will set out ss. 15 to 19 in full.

[55]

Section
    15 of the CSGs provides that, except where a court accepts the parties written
    agreement concerning a spouses annual income, a spouses annual income is
    determined in accordance with ss. 16 to 20:

15. (1) Subject to subsection (2), a parents or
    spouses annual income is determined by the court in accordance with sections
    16 to 20.

(2) Where both parents or spouses agree in writing on
    the annual income of a parent or spouse, the court may consider that amount to
    be the parents or spouses income for the purposes of these guidelines if the
    court thinks that the amount is reasonable having regard to the income
    information provided under section 21.

[56]

Section
    16 sets out the general rule that income is determined using the sources of income
    set out under the heading Total income in the T1 General form issued by the
    Canada Revenue Agency (line 150 income):

16. Subject to sections 17 to 20, a parents or
    spouses annual income is determined using the sources of income set out under
    the heading Total income in the T1 General form issued by the Canada Revenue
    Agency and is adjusted in accordance with Schedule III.

[57]

Sections
    17 and 18 permit a court to depart from line 150 income where the court is of
    the opinion that the determination of the spouses line 150 income would not be
    the fairest determination of income.

[58]

Section
    17(1) allows a court to consider patterns or fluctuations in a spouses income
    over the last three years while section 17(2) permits a court to adjust
    non-recurring capital or business investment losses:

17. (1) If the court is of the opinion that the
    determination of a  spouses annual income under section 16 would not be the
    fairest determination of that income, the court may have regard to the  spouses
    income over the last three years and determine an amount that is fair and
    reasonable in light of any pattern of income, fluctuation in income or receipt
    of a non-recurring amount during those years.

(2) Where a  spouse has incurred a non-recurring
    capital or business investment loss, the court may, if it is of the opinion
    that the determination of the  spouses annual income under section 16 would
    not provide the fairest determination of the annual income, choose not to apply
    sections 6 and 7 of Schedule III, and adjust the amount of the loss, including
    related expenses and carrying charges and interest expenses, to arrive at such
    amount as the court considers appropriate.

[59]

Section
    18 allows a court to add all or part of pre-tax corporate income for the most
    recent taxation year to a spouses income:

18. (1) Where a  spouse is a shareholder, director
    or officer of a corporation and the court is of the opinion that the amount of
    the  spouses annual income as determined under section 16 does not fairly
    reflect all the money available to the  spouse for the payment of child
    support, the court may consider the situations described in section 17 and
    determine the  spouses annual income to include,

(a) all or part of the pre-tax income of the
    corporation, and of any corporation that is related to that corporation, for
    the most recent taxation year; or

(b) an amount commensurate with the services that
    the  spouse provides to the corporation, provided that the amount does not
    exceed the corporations pre-tax income.

(2) In determining the pre-tax income of a
    corporation for the purposes of subsection (1), all amounts paid by the
    corporation as salaries, wages or management fees, or other payments or
    benefits, to or on behalf of persons with whom the corporation does not deal at
    arms length must be added to the pre-tax income, unless the parent or spouse
    establishes that the payments were reasonable in the circumstances.

[60]

Sections
    19 addresses imputing income to a spouse and sets out a non-exhaustive list of
    circumstances in which income may be imputed:

19. (1) The court may impute such amount of income to
    a  spouse as it considers appropriate in the circumstances, which
    circumstances include,

(a) the  spouse is intentionally under-employed or
    unemployed, other than where the under-employment or unemployment is required
    by the needs of any child or by the reasonable educational or health needs of
    the parent or spouse;

(b) the  spouse is exempt from paying federal or
    provincial income tax;

(c) the  spouse lives in a country that has
    effective rates of income tax that are significantly lower than those in
    Canada;

(d) it appears that income has been diverted which
    would affect the level of child support to be determined under these
    guidelines;

(e) the  spouses property is not reasonably
    utilized to generate income;

(f) the  spouse has failed to provide income
    information when under a legal obligation to do so;

(g) the  spouse unreasonably deducts expenses from
    income;

(h) the  spouse derives a significant portion of
    income from dividends, capital gains or other sources that are taxed at a lower
    rate than employment or business income or that are exempt from tax; and

(i) the  spouse is a beneficiary under a trust and
    is or will be in receipt of income or other benefits from the trust.

[61]

Section
    20 and Schedule III
[8]
of the CSGs are not directly relevant to the issues on appeal. The full text of
    ss. 16 to 20 and Schedule III of the CSGs is set out in Appendix C to these
    reasons.

E.

Analysis

(1)

Did the trial judge err by focusing his analysis on the
    provisions of the
Divorce Act
rather than on the provisions of the
Family
    Law Act
?

[62]

In
    his reasons, the trial judge noted that the wife claimed spousal support under
    the
Family Law Act
and that,
    although she had not claimed a divorce, the husband had. However, despite the
    fact that no divorce was being granted, the trial judge focused his analysis on
    the provisions of the
Divorce Act
and
    did not refer to any
Family Law Act
provisions. He explained that, in part, this was a matter of expediency, as most
    of the cases that had been cited to him did the same. Both parties had referred
    to both Acts  and the husband had argued that the same parameters should apply
    under both Acts. Further, he was satisfied that, whichever Act applies, policy
    reasons support ensuring that the same principles and factors govern support
    awards.

[63]

On
    appeal, the husband submits that the trial judge erred by focusing his analysis
    on
Divorce Act
principles rather
    than
Family Law Act
principles. In
    particular, he points to s. 33(9)(b) of the
Family
    Law Act
, which specifies that in determining the amount and
    duration of any support award the court shall consider all the circumstances of
    the parties, including the assets and means that the dependant and respondent
    are likely to have in the future.

[64]

The
    husband claims that no similar requirement exists in the
Divorce Act
. Further, he says that, in
    this case, this omission is particularly important because of the debt load he
    assumed to pay the equalization payment.

[65]

I
    would not accept this argument. Not only was it not advanced in the court below,
    it appears that in that court the husband took a contrary position.

[66]

More
    importantly however, I am satisfied that, like the
Family Law Act
, the
Divorce Act
also requires a
    court to consider the assets and means the parties are likely to have in the
    future when making a support award.

[67]

Section
    15.2(4) of the
Divorce Act
provides that, in making a spousal support order, the court
shall
take into
    consideration the condition,
means
, needs and
other circumstances of each spouse
 (emphasis
    added).

[68]

As
    a starting point, the Supreme Court of Canada has made it clear that means is
    to be given an expansive interpretation such that it includes all pecuniary
    resources, capital assets, income from employment or earning capacity, and
    other sources from which the person receives gains or benefits:
Leskun v. Leskun
,
2006 SCC 25, 1 S.C.R.
    920, at para. 29, citing
Strang v. Strang
,
    [1992] 2 S.C.R. 112, at p. 119.

[69]

Further,
    s. 15.2(4) of the
Divorce Act

must be interpreted in accordance
    with the modern rule of statutory interpretation, which requires that the words
    of an Act be read in their entire context and in their grammatical and
    ordinary sense harmoniously with the scheme of the Act, the object of the Act,
    and the intention of Parliament:

Rizzo
    & Rizzo Shoes Ltd. (Re),
[1998] 1 S.C.R. 27, at para. 21;
Bell ExpressVu Limited Partnership v. Rex
,
    2002 SCC 42, [2002] 2 S.C.R. 559, at para. 26;
Wilson v. British Columbia (Superintendent of Motor Vehicles)
,
    2015 SCC 47, [2015] 3 S.C.R. 300, at para. 18;
Heritage Capital Corp. v. Equitable Trust Co.
, 2016 SCC 19, 395
    D.L.R. (4th) 656, at para. 27.

[70]

Particularly
    when read in the context of s. 17 of the
Divorce
    Act
, it is clear that s. 15.2(4) requires consideration of the
    assets and means the parties are likely to have in the future.

[71]

Section
    17(4.1) of the
Divorce Act

provides that:

Before the court makes a variation order in respect
    of a spousal support order, the court shall satisfy itself that a change in the
    condition, means, needs or other circumstances of either former spouse has
    occurred since the making of the spousal support order.

[72]

Section
    17(4.1) has been interpreted as requiring a material change in circumstances,
    meaning a change, such that, if known at the time, would likely have resulted
    in different terms: see
L.M.P. v. L.S.
,
    2011 SCC 64, [2011] 3 S.C.R. 775, at para. 44, quoting
Willick v. Willick
, [1994] 3 S.C.R. 670,
    at p. 688. As Sopinka J. observed in
Willick
,
    at p. 688, [t]he corollary to this is that if the matter which is relied on as
    constituting a change was known at the relevant time, it cannot be relied on as
    the basis for variation.

[73]

For
    the purposes of s. 17(4.1), a change requiring a variation of a spousal support
    order must therefore be a change in the condition, means or other circumstances
    of a party that is of an unforeseen nature: see e.g.
Zacharias v. Zacharias
, 2015 BCCA 376, 389
    D.L.R. (4th) 310, at para. 29. This interpretation makes it clear that the
    phrase the condition, means  and other circumstances of each spouse as it
    appears in s. 15.2(4) requires consideration of the assets and means the
    parties are likely to have in the future.

[74]

The
    following statement in
Fisher v. Fisher
,
    2008 ONCA 11, 88 O.R. (3d) 241, at para. 96, which involved a claim for spousal
    support under the
Divorce Act
,
    also supports this interpretation:

Importantly,
in all cases
, the
    reasonableness of an award produced by the [SSAGs] must be balanced in light of
    the circumstances of the individual case, including the particular financial
    history of the parties during the marriage and their likely
future circumstances
. (Emphasis added.)

[75]

Accordingly,
    I am not satisfied that the husband has identified any material difference
    between the two Acts or any error in the trial judges reasons that arises from
    the trial judges focus on the provisions of the
Divorce Act
.

(2)

Did the trial judge err by failing to consider s. 2(10) of the
Family Law Act
and the doctrine of issue estoppel?

[76]

As
    noted above, the Minutes of Settlement provided that the existing interim order
    for child support would be confirmed in a final order. The interim order for
    child support was premised on a finding that the husband had an annual income
    of $136,500. As the Minutes of Settlement constituted a domestic contract  and
    were incorporated into a final order before the trial judge delivered his
    reasons  the husband submits that both s. 2(10) of the
Family Law Act
and the doctrine of issue estoppel
    compel the conclusion that his income for spousal support purposes was
    $136,500.

[77]

I
    would not accept these arguments.

[78]

Section
    2(10) of the
Family Law Act
states:
    [a] domestic contract dealing with a matter that is also dealt with in this
    Act prevails unless this Act provides otherwise.

[79]

I
    agree that the Minutes of Settlement are a domestic contract as defined in the
Family Law Act
. However, I do not agree
    that the Minutes of Settlement determine the husbands income for spousal
    support purposes. I say that for three reasons.

[80]

First,
    the Minutes of Settlement do not deal with the husbands income for spousal
    support purposes. Although they recite that the parties had agreed that a final
    order would be entered to confirm the interim order for child support, they do
    not include a provision specifying the husbands income. Rather, the Minutes of
    Settlement stipulate that the parties had not settled the issue of spousal
    support and state that nothing contained herein shall be construed as a bar or
    limitation to the [wifes] claim for compensatory and/or non-compensatory
    spousal support. In the face of these terms, and in the absence of a provision
    in the Minutes of Settlement explicitly addressing the husbands income, I fail
    to see how the Minutes of Settlement can be interpreted as dealing with the
    husbands income within the meaning of s. 2(10) of the
Family Law Act
.

[81]

Second,
    the parties agreement regarding the amount of child support in this case is
    not necessarily a reliable indicator of the husbands income for spousal
    support purposes. Again, as mentioned, the Minutes of Settlement and the
    subsequent order did not specify the husbands income. In addition, at the time
    of trial, both children were attending post-secondary educational institutions
    (one lived with her mother while the other was away during the school year) and
    the parties had made some other arrangements for their post-secondary
    educational expenses through RESPs, bank accounts, and a family trust. In these
    circumstances, it was open to the parties to agree on an amount of child
    support that did not reflect the husbands income. It was also open to the
    court to order child support in accordance with the parties agreement: s.
    33(14) of the
Family Law Act
.

[82]

Third,
    the argument raised on appeal was not raised at trial. Had either of the
    parties intended that the Minutes of Settlement would constitute a binding
    determination of the husbands income, counsel would undoubtedly have raised
    that issue at trial.

[83]

I
    see no merit in the husbands argument that the Final Order premised on the
    Minutes of Settlement creates an issue estoppel in relation to the husbands
    income for the purposes of spousal support.

[84]

The
    three requirements for issue estoppel are well-established: (i) the same
    question has been decided in earlier proceedings; (ii) the earlier judicial
    decision was final; and (iii) the parties to that decision or their privies are
    the same in both the proceedings. If the moving party successfully establishes
    these preconditions, a court must still determine whether, as a matter of
    discretion, issue estoppel ought to be applied:
Danyluk v. Ainsworth Technologies Inc.
, 2001 SCC 44, [2001] 2
    S.C.R. 460.

[85]

The
    husband has failed to show that the first two requirements are satisfied.

[86]

Beginning
    with the first requirement, like the Minutes of Settlement, the April 23, 2014
    order does not address the husbands income. In any event, for the reasons I
    explained in relation to the Minutes of Settlement, I am not satisfied that the
    child support order constitutes an adjudication on the issue of the husbands
    income for spousal support purposes.

[87]

Turning
    to the second requirement, even assuming a final adjudication of child support
    could amount to an estoppel in relation to spousal support, on its face, the
    April 23, 2014 order does not finally determine the issue of child support.
    Rather, it states, the child support order dated October 17, 2013  shall
    continue until the Interim Order for child support is confirmed as a Final
    Order. As it is not a final order for child support, the April 23, 2014 order
    cannot create an issue estoppel in relation to child support issues.

(3)

Did the trial judge err by attributing after-tax corporate
    profits to the husband?

(a)

The trial
    judges reasons

[88]

Early
    in his reasons, the trial judge summarized the wifes position concerning the
    quantum of the husbands income for spousal support purposes:

·

salary from the business- $200,000 per year,

·

after-tax business profits - $355,000 per year,

·

undeclared cash income - $50,000-$100,000 per year (subject to
    gross up), and

·

imputed income for the value of business perks, including payment
    of personal expenses and use of recreational equipment - $86,706 per year.

Total  as much as $741,706 per year.

[89]

The
    trial judge did not accept the wifes assertion that the husbands income
    should include undeclared cash or business perks. In his view, including
    undeclared cash as income - which the husband claimed had only ever consisted
    of small amounts and, in any event, had stopped - would force the husband to
    engage in an unethical business practice. And while the trial judge recognized
    that, prior to separation, the business paid for personal expenses such as
    food, fuel and home maintenance, he expressed the same view concerning such
    expenses.

[90]

As
    for the use of demonstration recreational vehicles, the trial judge held such
    use was largely for promotional purposes and not properly included in income
    for spousal support purposes.

[91]

The
    trial judge addressed the husbands salary and the corporate aftertax business
    profits as one category. His reasons are brief and do not explain how he
    arrived at $400,000 as the total salary plus after-tax corporate profits the
    husband would have available to him, or the breakdown between the two
    categories of income. However, he referred to the following matters:

·

figures were available as far back as the mid-1990s;

·

gross business revenue and net business income had generally
    increased until the year ending April 2008, but had trended gradually downward
    since then;

·

the parties had drawn equal individual incomes from the business
    but their incomes had fluctuated from year to year;

·

in making her submissions, the wife relied on averages for the
    eight-year period prior to her leaving the business in 2013, after which gross
    revenues dropped and there was a net loss for the first time since 2000; and

·

taking a ten-year average would produce lower average numbers.

[92]

The
    trial judge observed that there had been anecdotal evidence at trial about the
    effects on the business of increased competition, the local economy, the wife
    leaving the business and the husband being distracted by the litigation.
    However, he said predicting the future of the business is an exercise in
    guesswork.

[93]

The
    trial judge rejected the suggestion that he should consider that the business
    would be in a weaker position as a result of having to fund the equalization.
    In his view, doing so would be akin to making the wife pay for the assets that
    she received in the property division. Nonetheless, he acknowledged that keeping
    the business financially healthy and viable was in the wifes interests.

[94]

The
    trial judge also acknowledged that allowance had to be made for replacing the
    wifes function in the business  and that it would take more than one
    bookkeeper, earning $30,000-$40,000 per year, to replace a dedicated part owner
    like the wife.

[95]

The
    trial judge concluded this portion of his reasons by saying although the
    numbers are soft, I would put the annual total of the [husbands] income and
    the business profits at $400,000 per year going forward for spousal support
    purposes.

(b)

The husbands position on appeal

[96]

On appeal, the husband argues that the trial judge failed to apply the
    correct legal principles in determining his income and failed to provide
    sufficient reasons for the determination he made.

[97]

According
    to the husband, courts routinely apply the Guidelines to determine income for
    spousal support purposes, even where the parties have no dependent children.
    Moreover, the SSAGs recommend use of the Guidelines to determine income. The
    husband submits that the trial judge erred in failing to apply the Guidelines in
    determining his income for spousal support purposes.

[98]

The
    husband points out that, under s. 16 of the Guidelines, his income for support
    purposes is his line 150 income.

[99]

The
    husband acknowledges that, where the court is of the opinion that a spouses
    line 150 income does not fairly reflect all the money available for the payment
    of child support, s. 18 of the Guidelines permits a court to add to a payors
    line 150 income all or part of the pre-tax corporate income of a company of
    which the payor is an officer, director or shareholder.

[100]

While case law
    concerning the interpretation of s. 18 of the Guidelines is unsettled, the
    husband submits that corporate income can only be added where the corporation
    had pre-tax income (as opposed to a loss) in the most recent taxation year:
Bear v. Thompson
, 2014 SKCA 111, 378
    D.L.R. (4th) 649. That is not the case here, as Mikeys suffered a loss for the
    fiscal year ended April 30, 2013, the year preceding the trial.

[101]

Accordingly, the
    husband submits that the trial judge erred in adding any portion of the salary
    the wife formerly received from Mikeys to his line 150 income or any other
    averaged calculation of corporate profits. However, he accepts that it would be
    appropriate to fix his income for spousal support purposes at $136,500, the
    figure underlying the child support figure in the Minutes of Settlement and
    Final Order.
[9]


[102]

In any event, the
    husband submits that at most, the case law supports including in a payors
    income some portion of average pre-tax corporate profits over the preceding
    three years in keeping with s. 17(1) of the Guidelines:
ONeill v. ONeill
(2007), 39 R.F.L. (6th)
    72 (Ont. S.C.).

[103]

According to the
    husband, several factors militate against attributing any portion of the
    average of Mikeys pre-tax corporate income between 2011 and 2013 to his line
    150 income. These factors include Mikeys historical pattern of retaining
    earnings, its debt level, the fact that the husbands salary is reasonable and
    the fact that the business requires rebuilding.

[104]

However, at
    worst, the husband claims that, under s. 17(1) of the Guidelines, his income
    for spousal support purposes should have been his line 150 income plus Mikeys
    average pre-tax corporate income for the three years prior to trial.

[105]

The husband says
    Mikeys average pre-tax corporate income for the three years prior to trial was
    $112,157.33.
[10]
Accordingly, even if that entire amount were added to his income (an outcome he
    disputes), at most, his income for spousal support purposes should have been
    fixed at $232,157.33, being $120,000 in salary plus $112,157.33 in average pre-tax
    corporate profits for the three-year period preceding the trial.

[106]

In contrast, the
    trial judge arrived at a total income for spousal support purposes for the
    husband of $400,000. The trial judge did not explain how he arrived at that
    figure. However, it is apparent that he considered after-tax corporate profits
    over at least an eight-year timeframe. The husband submits that no authority
    supports this approach. Moreover, the trial judge provided no rationale for
    adopting it.

(c)

The wifes
    position

[107]

The wife
    relies on the following facts: that the parties had been drawing $240,000 per
    year in aggregate salary from Mikeys in the years leading up to the buy-out of
    the business; that the cost of a replacement bookkeeper would be about $40,000;
    and that Mikeys averaged $355,000 in annual after-tax corporate profits in the
    eight-year period after it limited its operations to its consolidated facility in
    Timmins and before the wife left the business. Even if the 2013 loss is
    accounted for, that reduces average annual after-tax corporate profits from
    2005 onward to about $289,000. The wife does not suggest that 100% of Mikeys
    average annual after-tax corporate income should be added to the husbands
    income. However, she points out that at the time of the buy-out, Mikeys had
    term deposits totaling $568,000, was completely debt-free and was not using its
    $700,000 line of credit.

[108]

Taking account
    of all these factors, and the lifestyle enjoyed by the parties during the
    marriage, the wife submits that the trial judges conclusion that the husband
    would have available to him a combined total of $400,000 in annual salary and after-tax
    corporate profits for purposes of paying spousal support is fully justified.

[109]

Moreover, the
    issue of applying the Guidelines to determine income for spousal support
    purposes was never raised at trial.

(d)

Standard of review

[110]

Because of the
    fact-based and discretionary nature of support awards, a trial judges order
    for spousal support is entitled to significant deference on appeal.

This deferential
    approach to support awards promotes finality in family law litigation and also recognizes
    the importance of the trial judges role in seeing and hearing the parties and
    other witnesses testify. An appeal court is not entitled to overturn a spousal support
    order simply because it would have balanced the relevant factors differently or
    arrived at a different decision:
Hickey v. Hickey
, [1999] 2 S.C.R.
    518, at paras. 10-12.

[111]

Nonetheless, an
    appeal court must intervene where the trial judges reasons disclose an error
    in principle, a significant misapprehension of the evidence or if the award is
    clearly wrong:
Hickey
, at para. 11.

(e)

Discussion

(i)

Introduction

[112]

For reasons I
    will explain, I conclude that, in the particular circumstances of this case, the
    trial judge erred when determining the husbands income.  Despite using the
    SSAGs to determine the
range
for support, he arrived at an income
    figure without either applying the Guidelines or explaining why they are inapplicable
    and by adopting an unreasonable approach to determining income.

[113]

Accordingly, I
    would set aside the trial judges determination of the husbands income.

[114]

Having regard to
    the expense involved in ordering a new trial, I consider it in the interests of
    justice that I determine the husbands income for spousal support purposes.

(ii)

The trial judge erred by failing to either apply the
    Guidelines or explain why they are inapplicable and by adopting an unreasonable
    approach to determining income

[115]

I acknowledge that
    the SSAGs are advisory in nature, not mandatory. The trial judge was therefore
    not required to apply the SSAGs to determine the quantum of spousal support 
    it was open to him to use a different methodology.

[116]

However, the
    wifes position at trial was that the trial judge should apply the SSAGs to
    determine the amount of support the husband should pay. She did not ask that
    spousal support be determined on a budget-based approach; nor did she advance
    an alternative theory for determining her claim to compensatory support.
    Rather, the wife asked the trial judge to rely on the SSAGs ranges to
    determine the quantum of spousal support.

[117]

The trial judge
    accepted the wifes position. He relied solely on the SSAGs ranges to determine
    the quantum of spousal support.

[118]

Section 6.1 of
    the SSAGs provides that the starting point for determining income is the
    definition of income under the Guidelines.
[11]


[119]

As the trial
    judge was using the SSAGs to determine the amount of spousal support, it was
    incumbent on him to
either
rely on the Guideline provisions for
    determining income 
or
to explain why they should not apply.

[120]

In this regard,
    I note that the SSAGs are income-based guidelines that require careful
    attention to the actual incomes, or the income earning capacities, of both
    spouses.
[12]
Where, as here, a partys income is in dispute, it makes little sense to determine
    the amount of spousal support that is payable solely by applying the SSAGs
    ranges without considering the SSAGs provisions for determining income.

[121]

In
Fisher v.
    Fisher
, a case decided in January 2008, this court examined how the SSAGs
    were then being used across the country. While commenting at para. 97 that, at
    least as of that time, the Guidelines cannot be used as a software tool or a
    formula that calculates a specific amount of support for a set period of time,
    the court also cautioned that [t]hey must be considered in context
and
    applied in their entirety
(emphasis added).

[122]

Further, in
The
    Spousal Support Advisory Guidelines: A New and Improved Users Guide to the
    Final Version
,
[13]
the authors note, at p. 1 of the Introduction, that one of the challenges of
    the SSAGs is the problem of unsophisticated use. The authors continue by stating:

For too many, using the Guidelines means just plugging the
    income figures into the software program, getting the range and choosing the
    mid-point. There is more to the advisory guidelines than this, and using them
    in this way can lead to inappropriate results.

[123]

Given that the
    trial judge in this case relied solely on the SSAGs to determine the amount of
    spousal support, I conclude that he erred in failing to either apply the Guidelines
    provisions for determining income or to explain why they are inapplicable. In fairness
    to the trial judge, trial counsel did not bring s. 6 of the SSAGs to his
    attention or direct him to ss. 15-18 of the Guidelines.

[124]

The trial
    judges failure to either apply the Guidelines or explain why they are not
    applicable is exacerbated by the paucity of his reasons. He did not explain how
    he arrived at $400,000 as the combined salary and after-tax corporate profits
    that the husband would have available to him going forward for spousal support
    purposes. In particular, and among other things, he did not explain: what
    amount, if any, he attributed to the husband from the wifes former salary;
    over what period of years (if any) he averaged past corporate profits; why he
    chose that number of years; whether, and why he included, or did not include,
    in any averaging, the loss Mikeys sustained in 2013; and what percentage of
    anticipated corporate profits he included in the husbands income and why he
    chose that percentage.

[125]

That said,
    viewed in the context of the parties submissions, it appears likely that the
    trial judge adopted one of several scenarios advanced by the wifes counsel
    during closing submissions at trial. If this assumption is inaccurate, the
    trial judges reasons were wholly inadequate. See

R.
    v. Sheppard
, 2002 SCC 26, [2002] 1 S.C.R. 869.

[126]

In one of the scenarios
    advanced on behalf of the wife, counsel submitted that it would be reasonable
    to assume that the husband would have available to him $200,000 in management
    salaries previously paid (being the parties $120,000 salaries added together less
    $40,000 as the cost of bookkeeper(s) to replace the wife) plus $200,000 of the
    approximately $300,000 to $355,000 in average annual after-tax corporate
    profits the company had generated in the last eight to nine years, depending on
    whether 2013 was included in the average  for a total of $400,000 in available
    income. Counsel pointed to the husbands lifestyle in the preceding year, in
    which the husband took numerous vacations, as supporting this level of income.

[127]

If the trial
    judge did not adopt this scenario to reach the $400,000 figure, then his conclusion
    on income lacks any meaningful explanation or rational basis. As noted by this
    court in
Drygala v. Pauli
(2002), 61 O.R. (3d) 711 (C.A.), at para. 44, when considering the proper basis
    for imputing income under s. 19 of the Guidelines, there must be a rational
    basis underlying the figure selected and the exercise of the courts
    discretion must be grounded in the evidence.

[128]

If the trial
    judge did adopt this scenario then, in my view, the trial judges conclusion
    that the husband would have $400,000 available to him for spousal support
    purposes going forward is unreasonable and clearly wrong.

[129]

As a starting
    point, the wife called no evidence at trial to support her submission that a
    reasonable basis for estimating Mikeys future corporate profits would be to
    average after-tax corporate profits over the preceding eight- or nine-year
    period. Nor did the wifes counsel submit any authority, either at trial or on
    appeal that would support this approach to estimating future corporate income.

[130]

Further, as I
    will explain more fully in a later section, the Guidelines adopt a
    substantially different approach to addressing corporate income and calculating
    personal income than that advocated by the wife and apparently adopted by the
    trial judge  and, as I will explain, they produce a much lower income for the
    husband, and one which appears more realistic in the face of Mikeys recent
    performance.

[131]

For example, rather
    than long-term averaging, the Guidelines permit an examination, in certain
    circumstances, of any pattern of income or fluctuation in income over the last
    three years to allow the court to determine an income that is fair and
    reasonable: s. 17 of the Guidelines.

[132]

In addition, rather
    than after-tax corporate income, the Guidelines focus on pre-tax corporate
    income in assessing whether any portion of corporate profits should be added to
    a payors income: s. 18 of the Guidelines.

[133]

Several case
    specific factors demonstrate that the trial judges unexplained departure from
    the Guidelines in determining income was unreasonable and clearly wrong in this
    case.

[134]

First, Mikeys gross
    revenues and income had both peaked in the fiscal year ended April 30, 2008 and
    had been on a downward trend since then. In these circumstances, using a simple
    long-term average to determine future corporate income gave equal weight to all
    years and failed, without explanation, to recognize the downward trend in both
    sales and income that had been occurring since 2008.

[135]

Using the wifes
    after-tax corporate income figures (which are net of the parties salaries),
    Mikeys had not generated net after-tax corporate income in the range of the
    $300,000 to $355,000 average on which she relied since the fiscal year ended
    April 30, 2010. Rather, net after-tax income was $291,549 for fiscal 2011 and
    $226,990 for fiscal 2012. Mikeys sustained a loss in the fiscal year ended
    April 30, 2013, the most recent taxation year prior to trial.

[136]

According to Mikeys
    accountant, the 2013 loss was attributable to several factors, including local
    economic conditions, which resulted in decreased gross revenues, and increased costs.
    The accountant also acknowledged that the husband may have been distracted
    because of the litigation.

[137]

Apart from
    commenting that there was anecdotal evidence concerning the local economy, the
    impact of the litigation and the wifes departure from the business, the trial
    judge did not review this evidence. Significantly, he made no findings that
    either the downward trend or the loss was manipulated or artificial and did not
    explain how Mikeys could return, in the near future, to pre-2011 levels of
    profit.

[138]

As mentioned
    above, the Guidelines rely on the more recent past to predict the near future
    and do not adopt averaging as a default methodology.

[139]

Second, the
    after-tax corporate profits average used by the trial judge did not adjust for non-recurring
    sources of income other than operations (for example, dividends received during
    the 2010 corporate reorganization). The Guidelines rely on pre-tax corporate
    income, which, depending on the pre-tax income figure adopted, can provide a
    more complete picture for analysis of recurring and non-recurring sources of
    income.

[140]

Third, averaging
    net after-tax profits did not recognize that Mikeys net profit levels tended
    to be higher in years with higher gross revenues.
[14]
I highlight again that the Guidelines do not adopt averaging as a default
    methodology.

[141]

Fourth, the
    trial judges apparent assumption that the parties $120,000 salaries paid in
    the years leading up to trial formed part of corporate profits was patently incorrect.

[142]

According to the
    wife, the parties began receiving salaries in the $120,000 range around the
    date of separation in November 2011.

[143]

However, Mikeys
    sustained an after-tax loss of $235,067 in the fiscal year ended April 30,
    2013. Accordingly, the parties $120,000 salaries paid between April 30, 2012
    and April 30, 2013 (i.e., the fiscal year ended April 30, 2013) were paid from
    retained earnings, not from profits - as the trial judge apparently assumed.
    Moreover, the husbands and wifes salaries in the preceding calendar year,
    2011, were not in the same range: $60,293 and $62,793, respectively. Had the
    trial judge adopted the Guidelines methodology, he could not have added any
    portion of the wifes salary from a year in which Mikeys sustained a loss to
    the husbands line 150 income: s. 18 of the Guidelines.

[144]

Based on the
    foregoing reasons, I conclude that the trial judges approach to determining
    the husbands income, including his unexplained departure from the Guidelines,
    was unreasonable and clearly wrong.

[145]

I would not give
    effect on appeal to the wifes argument that the husband failed to raise at
    trial the issue of applying the Guidelines to the calculation of income. For
    the reasons I have explained, because the trial judge relied solely on the
    SSAGs to determine the quantum of spousal support (as the wife asked him to do),
    he was obliged to consider the Guidelines when determining the husbands income.

[146]

Finally, I would
    note that although there was evidence at trial that the husband had undeclared
    cash income in prior years and that the business paid various personal expenses
    for the parties, I am not persuaded that such evidence would support the trial
    judges approach to determining the husbands income or his finding that the
    husband had business income and profits totaling $400,000 available to him for
    spousal support purposes.

[147]

The evidence
    concerning the extent of the undeclared cash income varied widely. The trial
    judge made no findings concerning cash income in prior years, declined to
    impute cash income on a going forward basis and did not otherwise advert to the
    issue in his reasons for determining the husbands income. In my view, the
    trial judges reasons do not reflect a conclusion that the business generated
    significant undeclared cash income in prior years.

[148]

As for the
    personal expenses paid by the business, the trial judge made no findings
    concerning the extent of such expenses that had been paid in the past and the
    corporate tax returns are not part of the appeal record. Further, the trial
    judge made no reference to such payments in arriving at the $400,000 figure. Finally,
    where the parties accessed corporate funds through their shareholders loan accounts,
    this did not artificially reduce corporate income.

[149]

In all the
    circumstances, I would set aside the trial judges finding concerning the
    husbands income as being unreasonable and therefore clearly wrong.

(iii)

Determining the husbands income

[150]

To determine the
    husbands income, I would follow the approach set out in the SSAGs and use the Guidelines
    as the starting point for determining income.

[151]

For reasons that
    I will explain, I conclude that a proper interpretation of s. 17 of the Guidelines
    permits a court to consider a payors income over the last three years to
    determine an income that is fair and reasonable and that, in that context,
    the payors income over the last three years includes amounts of pre-tax
    corporate income that the court considers appropriate to add to the payors
    income under s. 18 of the Guidelines for each such year.

[152]

In this case, I
    have considered the husbands income for 2011 to 2013, including amounts
    available to him from pre-tax corporate income, and have determined an amount
    that I consider fair and reasonable.

(a)

Determining Income under the Guidelines

[153]

As noted in my
    summary of the husbands position, the interpretation of the Guidelines
    provisions regarding adding pre-tax corporate income to a payor shareholders
    income is unsettled.

[154]

The controversy in
    the case law surrounds whether, in the case of a payor who is a shareholder,
    director or officer of a corporation and where the court is of the opinion that
    the payors line 150 income does not fairly reflect all the money available to
    the payor for the payment of support, the court is restricted to including in a
    payors annual income pre-tax corporate income from
only
the most
    recent taxation year. Relying on
Bear v. Thompson
, a decision of the
    Saskatchewan Court of Appeal, the husband supports this position. I would adopt
    a different approach.

[155]

I will repeat
    the relevant portions of ss. 15 to 18 of the CSGs for ease of reference:

15. Subject to subsection (2), a  spouses annual
    income is determined by the court in accordance with sections 16 to 20.



16. Subject to sections 17 to 20, a  spouses annual
    income is determined using the sources of income set out under the heading
    Total income in the T1 General form issued by the Canada Revenue Agency and
    is adjusted in accordance with Schedule III.

17. (1) If the court is of the opinion that the determination
    of a  spouses annual income under section 16 would not be the fairest
    determination of that income, the court may have regard to the  spouses
    income over the last three years and determine an amount that is fair and
    reasonable in light of any pattern of income, fluctuation in income or receipt
    of a non-recurring amount during those years.



18. (1) Where a  spouse is a shareholder, director
    or officer of a corporation and the court is of the opinion that the amount of
    the  spouses annual income as determined under section 16 does not fairly
    reflect all the money available to the  spouse for the payment of child
    support, the court may consider the situations described in section 17 and
    determine the  spouses annual income to include,

(a) all or part of the pre-tax income of the
    corporation, and of any corporation that is related to that corporation, for
    the most recent taxation year

[156]

As I have said,
    s. 19 sets out a non-exhaustive list of circumstances in which a court may
    impute income to a spouse and is set out in full both at para. 60 above and in
    Appendix C.

[157]

In
Bear v. Thompson
, the Saskatchewan Court
    of Appeal conducted an extensive review of the case law relating to the proper
    interpretation of ss. 17 and 18 of the Guidelines and also considered the
    interpretation of those provisions having regard to the modern rule of
    statutory interpretation.

[158]

The court
    concluded that s. 17 is a stand-alone provision directed at allowing the court
    to consider the payors line 150 income over the last three years and to determine
    an amount that is fair and reasonable in light of any pattern of, or
    fluctuation in such income during that period or receipt of a non-recurring
    amount. The court found that s. 17 does not permit including pre-tax corporate
    income as a source of funds in making this assessment. Further, while s. 18
    permits considering corporate income over the last three years to determine the
    amount of any pre-tax corporate income that should be added to a payors line
    150 income, it does not permit adding to line 150 income amounts of pre-tax
    corporate income that exceed the corporations income for the most recent
    taxation year.

[159]

I agree that the
    modern rule of statutory interpretation should be used to interpret the
    Guidelines.
[15]
Nonetheless, I would not adopt this restrictive interpretation of ss. 17 and 18.
    In my view, a review of the Guidelines as a whole compels a different
    conclusion.

[160]

In particular,
    as I read the Guidelines, s. 17 does not restrict a court to considering line
    150 income over the last three years; rather a court may also consider amounts
    of pre-tax corporate income included in a spouses income under s. 18 for each
    of the last three years.

[161]

The purpose of
    ss. 15 to 20 is to arrive at a number that fairly and fully reflects the
    payors income.  The default is that this number will simply be determined
    using line 150 income.  Where, however, the court determines that this default
    determination would be unfair, the Guidelines permit an expanded view of
    income.

[162]

For the purposes
    of this appeal, I see the highlights of the income determination provisions of
    the Guidelines as being:

·

s. 15 provides that a spouses
annual income
is determined
    in accordance with ss. 16 to 20;

·

s. 16 provides that, subject to ss. 17 to 20, a spouses
annual income
is the spouses line 150 income;

·

under s. 17, if a court determines that s. 16 produces an amount
    that would not be the fairest determination of
annual income
, the court
    may have regard to the spouses
income
over the last three years to
    determine a fair and reasonable amount in light of, among other things, any
    pattern of, or fluctuations in, income;

·

under s. 18, if the spouse is a shareholder, director or officer
    of a corporation and the court determines that s. 16 produces an amount of
annual income
that does not fairly reflect all the money
    available to the spouse to pay support, the court may determine the spouses
annual
    income
to include all or part of the pre-tax income of the corporation
for
    the most recent taxation year
; and

·

s. 19 sets out a non-exhaustive list of circumstances in which a
    court may impute income to a spouse.
[16]


[163]

In my view, the
    scheme of these provisions is that s. 18 permits a court to take an annual
    snapshot of a spouses income  and include in it pre-tax corporate income from
    the most recent taxation year. If the corporation suffered a loss in the most
    recent taxation year, no amount of pre-tax corporate income may be included. Under
    s. 17 however, the court may determine an amount that is fair and reasonable
    having regard to the spouses income over the last three years in light of,
    among other things, any pattern of, or fluctuations in, income over the
    three-year period. And income for that purpose may include amounts of pre-tax
    corporate income added to line 150 income under s. 18 for each of those years.

[164]

As I see it, it
    would make little sense to permit consideration of a spouses income over the
    three-year period without permitting consideration of the spouses access to
    pre-tax corporate income in each year of the three-year period. This is
    particularly the case where, as here, the payor spouse now wholly owns the corporation
    (which was formerly owned by him and the wife). Otherwise, the exercise of
    considering a pattern of, or fluctuations in, income would be artificial.

[165]

Further, this
    interpretation, is consistent with the language of s. 17:

17. (1) If the court is of the opinion that the
    determination of a  spouses annual income under section 16 would not be the
    fairest determination of that income,
the court may
have regard to the  spouses income over the last three years and
determine an amount that is fair and reasonable in light of any
    pattern of income
, fluctuation in income or receipt of a non-recurring
    amount during those years. [Emphasis added.]

[166]

Had it been the
    legislatures intention to restrict the three-year review of the spouses
    income to line 150 income, the legislature could easily have said the court may
    have regard to the spouses annual income over the last three years as
    determined under s. 16. But instead of using that or similar language, s. 17
    refers to the spouses income over the last three years. Income in this
    context is not restricted to the spouses annual income as determined under s.
    16; it can fairly be read as meaning the payors annual income as defined under
    s. 15  meaning the payors income as determined in accordance with ss. 16 to
    20.

[167]

In addition,
    interpreting the sections in this way avoids any incentive to manipulate
    corporate income leading up to a trial or the inevitability of a variation in
    the event of an unusual year.
[17]

[168]

This approach is
    also consistent with the fundamental object of the
Guidelines
, which is to ensure fairness to both spouses, and
    to their children, in determining what amount of money is in fact reasonably
    available for the payment of support.

[169]

Finally, I am
    not persuaded by the concerns expressed in
Bear
    v. Thompson
, that this type of interpretation will lead to unfair
    or egregious results for corporations or that courts will disregard legitimate
    corporate interests. In attributing pre-tax corporate income to a payor for any
    particular year, it will be incumbent on the court to have regard to the status
    of the corporation as a distinct legal personality as well as to legitimate
    corporate interests in retaining pre-tax corporate income and the degree of the
    payors involvement in the corporation. See
Brophy
    v. Brophy
, (2002), 32 R.F.L. (5th) 1 (Ont. S.C.J.), affd (2004),
    180 O.A.C. 389 (Ont. C.A.), at para. 36,

and
Thompson v. Thompson
, 2013 ONSC
    5500, at para. 92, where the courts highlight the relevant considerations.

(b)

Application to this case

[170]

Neither party
    led much evidence, be it expert or otherwise, concerning the question of what,
    if any, amount of pre-tax corporate income should be included in the husbands
    income. As such, a court is left to do its best to resolve the issue with the
    evidence that is available. This is also consistent with achieving a just,
    expeditious and least expensive determination of the parties dispute.

[171]

Beginning with
    2013 and s. 18, the husbands income for 2013 was $127,161.
[18]
However, Mikeys suffered a loss in 2013. It is not therefore possible to
    attribute any pre-tax corporate income to the husband for 2013 under s. 18.

[172]

Turning to s.
    17, I conclude that the husbands line 150 income for 2013 would not be the
    fairest determination of his income for two reasons.

[173]

First, although Mikeys
    suffered a loss in 2013, a review of Mikeys pre-tax income for past years as
    well as the prevailing circumstances in 2013 demonstrates that 2013 was an
    exceptional year and that Mikeys was likely to rebound from that loss.

[174]

Second, the
    parties had a history of using corporate income to pay various personal
    expenses and taking monies from the corporation when they required them, albeit
    often through the mechanism of accessing their shareholders loan accounts. In
    the light of this history, it is reasonable to assume the husband would
    continue to access corporate profits in the future.

[175]

Beginning with Mikeys
    future prospects, as a starting point, the company had generated a profit in
    both 2011 and 2012. Moreover, Mikeys had not previously sustained a loss since
    2000. In addition, many of the circumstances surrounding the 2013 loss were
    unusual.

[176]

For example, the
    wife began working part-time in August 2012 (part of the fiscal year ended
    April 30, 2013) and left the day-to-day management of the business in January
    2013. Throughout fiscal 2013, the matrimonial dispute between the two owners
    was ongoing  and, at times, apparently disruptive to the working environment.
    Further, the bookkeeping system was changed through an update to the existing
    software program.

[177]

These factors
    would not only have been disruptive to the business; they would also have contributed
    to increased bookkeeping costs. At trial, the husband testified that issues
    arising out of the change to the bookkeeping system had been resolved. And
    while the trial judge found that the wife would have to be replaced by more
    than one bookkeeper, Mikeys would no longer be paying her salary in addition to
    the salary of the replacements bookkeepers.

[178]

Mikeys accountant
    testified that other factors contributing to the 2013 loss included the local
    economy and increased inventory financing costs. However, he provided no
    assistance concerning whether these factors were likely to continue to impact Mikeys
    profitability. In his evidence, the husband seemed to suggest that increased
    inventory financing costs were the result of the wifes refusal to sign a guarantee
    while she remained a shareholder. And while the husband expressed concerns
    about the future profitability of the business, on the first day of trial, he
    agreed to purchase the wifes interest in the business, apparently based on
    valuations that had been prepared as of October 2011.

[179]

Taking account
    of all the circumstances, it is reasonable to project that Mikeys would rebound
    from its loss in 2013.

[180]

As for the
    parties past use of corporate income, it was undisputed at trial that the
    parties used significant funds from their shareholders loan accounts to pay
    construction costs when they built their new house. Further, as illustrated by
    the motion judges ruling on interim child support, historically, the company
    also paid various personal expenses for the parties such as house related
    expenses, gasoline, insurance, health coverage and personal travel expenses. In
    addition, around the time of separation, the husband withdrew close to $100,000
    from his shareholders loan account to buy a sports car. And around the same
    time, although the expense was eventually disallowed either in whole or in part
    by the Canada Revenue Agency, the business paid around $60,000 for a Cadillac
    SUV for the wife. The husband also took several vacations in the time frame leading
    up to trial.

[181]

In the
    circumstances, I conclude that it would be reasonable to notionally include
    some component of pre-tax corporate profits in the husbands income for past
    years for the purpose of assessing a fair and reasonable amount under s. 17. Although
    the wife remained a shareholder during these years, this is a notional
    calculation performed to assess the husbands current income. Moreover, for the
    future, any component of the salary the wife would have received that is not
    required to pay for bookkeeping expenses and that can be paid from pre-tax
    corporate income may be available for distribution to the husband.

[182]

For 2011 and
    2012, the husbands line 150 income was $60,293 and $127,161 respectively while
    Mikeys pre-tax corporate income, over and above management salaries, was
    $346,549 and $269,165 respectively.
[19]

[183]

The wife did not
    take the position that 100% of corporate profits should be added to the
    husbands income. Nor would that be reasonable. Historically, Mikeys operated
    on the basis of accumulating significant retained earnings while, at the same
    time, at least in the recent past, generating a comfortable standard of living
    for the owners.

[184]

In all the
    circumstances, I consider it reasonable to attribute a significant portion of
    the companys pre-tax earnings to the husband for the years 2011 and 2012. I
    would attribute $200,000 (of $346,549) to the husband for 2011 and $130,000 (of
    $269,165) for 2012. The husbands line 150 income in 2011 was $60,293, $127,161
    in 2012 and $127,161 in 2013. Adding these amounts together yields the
    following incomes for the three-year period 2011 to 2013: $260,293 in 2011;
    $257,161 in 2012; and $127,161 in 2013.

[185]

Section 17 of
    the Guidelines permits a court to determine an amount of income that is fair
    and reasonable in light of any pattern of income, fluctuation in income or
    receipt of a non-recurring amount during the preceding three years.

[186]

For the reasons
    I have already explained, I have concluded it was likely that Mikeys would rebound
    from the loss it sustained in 2013. While declining somewhat, the husbands
    income was essentially stable in 2011 and 2012, revealing a pattern of income
    prior to the year in which Mikeys incurred an exceptional loss. That said,
    taking account of the 2013 corporate loss, it would be unfair to attribute a
    current income to the husband at the level of his 2011-2012 income. In these
    particular circumstances, to bring a measure of fairness to both parties, I
    conclude that it would be appropriate to average the husbands income over the
    last three years. This yields an annual income of $214,872.

(4)

Did the trial judge err in
    determining the wifes income?

[187]

As I said in the
    Introduction, during oral argument, the wife acknowledged that the trial judge
    failed to take account of the interest she is receiving in relation to the
    balance owing on the equalization payment or consider that she would be able to
    invest that balance once it is received.

[188]

The husband submits
    that the wife would receive average interest pursuant to the Minutes of
    Settlement of $16,800 per year during the first three years of the payout of
    her equalization payment, $10,000 in the fourth year and $5,000 in the fifth year.
    The husband also claims that the wife could generate investment income of $15,000
    per year on the remaining equalization payment. Adding these sums to the
    $82,500 the trial judge used for his support calculation, the husband submits
    that the wifes income is at least $114,500
[20]
over the next three years, and then gradually decreases to $97,500, as the
    equalization installments are paid.

[189]

In my view, the
    husbands calculations are incorrect. The wife will only begin generating
    additional interest on the full balance of the equalization payment once it is
    received. However, until she receives the full balance, she will receive
    interest at 4% on the outstanding balance as required under the Minutes of
    Settlement and she will also be able to generate interest on payments on
    account of the outstanding balance as they are received. I would estimate the
    total of these amounts taking account of the following factors.

[190]

In determining
    the wifes income, the trial judge adopted an effective interest rate of 4.5%
    for the income he attributed to the wife from investing the upfront equalization
    payment of $1,000,000 ($40,000 to $50,000, or a midpoint of $45,000).

[191]

Given that the
    wife is receiving 4% interest on the balance owing on the equalization payment
    from time to time and assuming the wife will be able to invest the installments
    she receives at the 4.5% rate used by the trial judge, I would adopt 4.25% as
    an appropriate rate at which to attribute income to the wife on the balance of
    the equalization payment until it is received in full.

[192]

As the balance
    owing on the equalization payment was $636,130, using an effective interest
    rate of 4.25%, I would attribute interest income to the wife of approximately $27,035
    per year. This brings her income for the purposes of determining spousal
    support to a total of $109,535.

(5)

Did the trial judge err in failing to consider the impact of
    the settlement on the appellant's earning capacity?

[193]

As recommended
    under s. 9.6 of the SSAGs, I will consider this issue when assessing the proper
    level of support. Taking that and the adjustments I have made to the husbands
    income into account, I consider it unnecessary to address this issue further.

(6)

Did the trial judge err in holding that the wife is entitled
    to spousal support?

[194]

The husband points
    to the significant payouts the wife received under the Minutes of Settlement
    and asserts that the trial judge failed to recognize the modern nature of the
    marriage and the benefits the wife received from the marriage. Moreover, having
    regard to the payments the wife received and her business skills, the husband
    contends that the trial judge erred in failing to find she was self-sufficient.

[195]

I would
    not accept this submission. Although the wife did acquire substantial benefits
    from the marriage, the business and the marriage were intertwined. The trial
    judge recognized that, because of the breakdown of the marriage, it was
    virtually inevitable that the wife would have to relinquish her stake in the
    business. In doing so, the wife lost the ability to generate the significant
    income she was able to earn while married and working in the business as an
    owner. Although the assets the wife received would generate some income, those
    earnings plus her income from employment would not approach the income the wife
    earned in the business. The trial judge did not err in recognizing that the
    wife suffered a significant disadvantage as a result of the breakdown of the
    marriage or in awarding spousal support to the wife as a result.

(7)

Should the husbands fresh
    evidence be admitted?

[196]

The husband
    applies to introduce fresh evidence in the form of two affidavits, one from him,
    explaining how the property settlement has been paid and the impact that has
    had upon him and the second from his new accountant, explaining income tax
    consequences arising from the spousal support award and property settlement.

[197]

I would
    not admit this evidence. Both the husband and his accountant at the time
    testified at trial. The husband does not seriously contest that the evidence he
    now seeks to adduce could have been led at trial. The proposed evidence thus fails
    on the first branch of the test for admission of fresh evidence as articulated
    in
Palmer v. The Queen
, [1980] 1
    S.C.R. 759, at p. 775. See, also,
Sengmueller
    v. Sengmueller
, 17 O.R. (3d) 208 (C.A.), at p. 210-11. It is not in
    the interests of justice in this case to permit the husband to adduce evidence that
    was delivered close to the eve of the appeal hearing that could have been led
    at trial.

(8)

Adjusted SSAGs calculation

[198]

Based on the revised
    income figures of $214,872 per year for the husband and $109,535 for the wife,
    a total period of cohabitation of 20 years commencing in 1991, and the with
    child support formula, the SSAGs produce a range for spousal support of $0 to
    $1,678, with a mid-range of $767.

[199]

The
Spousal
    Support Advisory Guidelines: The Revised Users Guide
[21]
provides that courts should avoid the tendency to default to the mid-range
    amount of spousal support. Section 9 of the 2016 Revised Users Guide
    explicitly states, [t]he mid-point of the SSAG ranges for amount should NOT be
    treated as the default outcome. In determining the appropriate quantum of
    support within the range, a court is required to consider the support factors
    and objectives found in the
Divorce Act
and the
Family Law Act
.
    The SSAGs also provide a number of factors to consider while choosing a
    location within the range, including the strength of the recipients
    compensatory claim, the recipients need, property division and debts, and the
    payors needs and ability to pay.

[200]

Section 9.1 of
    the SSAGs provide, [a] strong compensatory claim will be a factor that favours
    a support award at the higher end of the ranges both for amount and duration.
    The wife has a strong compensatory claim. The parties cohabited for at least 20
    years. During their marriage, the wife worked with the husband to establish a
    successful business. Post-separation, the wife is no longer in a position to
    work in and benefit directly from the business. She suffered a significant
    disadvantage as a result of the breakdown of the marriage:
Divorce Act
,
    s. 15.2(6)(a);
Bracklow v. Bracklow
, [1999] 1 S.C.R. 420, at para. 41;
    see also
Racco v. Racco
, 2014 ONCA 330, 44 R.F.L. (7th) 348, at para.
    24.

[201]

The issue of
    need is measured against the parties marital standard of living. The wife will
    be able to convert some of her assets from equalization into income, but it
    will not compare to that produced by the business. As the trial judge stated,
    self-sufficiency during the wifes working life, measured against the marital
    standard of living, will be an elusive goal. On the whole, the wifes claim to
    support suggests a result towards the high end of the range.

[202]

On the other
    hand, s. 9.6 clarifies that the SSAGs assume that the parties have accumulated
    the typical family property for couples of their age, incomes, and obligations,
    and property is divided equally. Significant departures from those assumptions
    may affect where support is fixed within the ranges. If the recipient receives
    a large amount of property, the low end of the range might be more appropriate.
    Here, the wife has received a substantial equalization payment of $1,636,130. Moreover,
    the equalization payment will negatively impact the funds available to the
    husband to pay support. These factors support a result in the lower end of the
    range.

[203]

A further factor
    not directly addressed by the SSAGs, is that the parties agreed to a figure for
    child support that is based on the husband having an income of $136,500 and
    that is below full Guidelines support for that income in any event. This factor
    supports a figure in the upper end of the range.
[22]

[204]

In all the
    circumstances, I am of the view that spousal support in the amount of $1,500 per
    month is appropriate.

F.

Disposition

[205]

Based on the
    foregoing reasons, I would allow the appeal, set aside the trial judges order
    and substitute an order requiring the husband to pay the wife $1,500 per month
    on account of spousal support commencing August 1, 2014.

[206]

I would order no
    costs of the appeal, set aside the trial judges costs award and order no costs
    of the trial.

[207]

Beginning with
    the costs of the trial, the trial judge made a partial costs award in favour of
    the wife based on an offer to settle that was less than the amount she received
    at trial. However, the offer to settle exceeded the amount awarded on appeal. And
    the trial judge ordered no costs up to the date of the offer. It is also
    significant in my view that neither party brought the relevant provisions of
    the CSGs to the trial judges attention.

[208]

As for the costs
    of the appeal, although successful on appeal, the husband raised numerous
    issues on which he did not succeed. Further, the thrust of the husbands
    argument concerning the main issue on which he did succeed (determination of
    his income) was not raised at trial.

Released:

OCT -5 2016                                    Janet
    Simmons J.A.

JS                                                   I
    agree S.E. Pepall J.A.

I
    agree K. van Rensburg J.A.


Appendix A




Summary of Revenues and Net Earnings
            - Mikeys General Sales & Repairs Ltd.








YEAR ENDING

GROSS REVENUES

NET INCOME OR LOSS (after taxes)











Dec. 31, 1995 - 12
            months

$     1,153,282.00

$        23,120.00



April 30, 1996 - 8
            months

$     1,534,617.00

$      118,533.00



April 30, 1997

$     3,660,545.00

$        90,696.00



April 30, 1998

$     5,905,477.00

$        36,510.00



April 30, 1999

$     6,296,815.00

$      (70,495.00)



April 30, 2000

$     5,326,162.00

$           (242.00)



April 30, 2001

$     5,150,886.00

$        24,407.00



April 30, 2002

$     5,681,789.91

$          6,515.36



April 30, 2003

$     6,170,709.00

$        76,082.00



April 30, 2004

$     6,601,479.00

$        74,057.00



April 30, 2005

$     7,993,232.00

$      199,280.00



April 30, 2006

$     9,796,953.00

$      247,291.00



April 30, 2007

$    11,000,670.00

$      278,152.00



April 30, 2008

$    13,772,320.00

$      655,274.00



April 30, 2009

$    12,628,425.00

$      394,644.00



April 30, 2010

$    11,163,257.00

$      542,945.00



April 30, 2011

$    10,613,419.00

$      291,549.00



April 30, 2012

$    10,278,576.00

$      226,990.00



April 30, 2013

$      8,204,933.00

$     (235,067.00)









Summary of Revenues and Net Earnings
            - Mikeys General Sales & Repairs Ltd.



For the Period 2005 to 2012



YEAR ENDING

GROSS REVENUES

NET INCOME OR LOSS (after taxes)











April 30, 2005

$        7,993,232.00

$        199,280.00



April 30, 2006

$        9,796,953.00

$        247,291.00



April 30, 2007

$      11,000,670.00

$        278,152.00



April 30, 2008

$      13,772,320.00

$        655,274.00



April 30, 2009

$      12,628,425.00

$        394,644.00



April 30, 2010

$      11,163,257.00

$        542,945.00



April 30, 2011

$      10,613,419.00

$        291,549.00



April 30, 2012

$      10,278,576.00

$        226,990.00



Total
            Revenues 2005-2012

$    
             87,246,852.00




Total
            profits 2005 to 2012

$     
             2,836,125.00






Appendix B




Cal. Year

Husband's Income

Husband's Bonus

Wife's Income

Wife's Bonus



2004

$38,400

$30,000

$38,400

$30,000



2005

$90,300

$73,000

$90,300

$73,000



2006

$102,300

$63,000

$103,800

$63,000



2007

$119,567

$110,000

$120,493

$110,000



2008

$86,450

$40,000

$86,448

$40,000



2009

$142,064

$100,000

$139,456

$100,000



2010

$92,448

$65,000

$92,448

$65,000



2011

$60,293



$62,793





2012

$122,972



$122,835





2013

$127,161



$124,295







Appendix C

Child Support Guidelines
, O. Reg. 391/97

Determination
    of annual income

15. (1) Subject to subsection (2), a parents or
    spouses annual income is determined by the court in accordance with sections
    16 to 20.

Agreement

(2) Where both parents or spouses agree in writing on
    the annual income of a parent or spouse, the court may consider that amount to
    be the parents or spouses income for the purposes of these guidelines if the
    court thinks that the amount is reasonable having regard to the income
    information provided under section 21.

Calculation
    of annual income

16. Subject to sections 17 to 20, a parents or
    spouses annual income is determined using the sources of income set out under
    the heading Total income in the T1 General form issued by the Canada Revenue
    Agency and is adjusted in accordance with Schedule III.

Pattern
    of income

17. (1) If the court is of the opinion that the
    determination of a parents or spouses annual income under section 16 would
    not be the fairest determination of that income, the court may have regard to
    the parents or spouses income over the last three years and determine an
    amount that is fair and reasonable in light of any pattern of income,
    fluctuation in income or receipt of a non-recurring amount during those years.

Non-recurring
    losses

(2) Where a parent or spouse has incurred a
    non-recurring capital or business investment loss, the court may, if it is of
    the opinion that the determination of the parents or spouses annual income
    under section 16 would not provide the fairest determination of the annual
    income, choose not to apply sections 6 and 7 of Schedule III, and adjust the
    amount of the loss, including related expenses and carrying charges and
    interest expenses, to arrive at such amount as the court considers appropriate.

Shareholder,
    director or officer

18. (1) Where a parent or spouse is a shareholder,
    director or officer of a corporation and the court is of the opinion that the
    amount of the parents or spouses annual income as determined under section 16
    does not fairly reflect all the money available to the parent or spouse for the
    payment of child support, the court may consider the situations described in
    section 17 and determine the parents or spouses annual income to include,

(a) all or part of the pre-tax income of the
    corporation, and of any corporation that is related to that corporation, for
    the most recent taxation year; or

(b) an amount commensurate with the services that
    the parent or spouse provides to the corporation, provided that the amount does
    not exceed the corporations pre-tax income.

Adjustment
    to corporations pre-tax income

(2) In determining the pre-tax income of a
    corporation for the purposes of subsection (1), all amounts paid by the
    corporation as salaries, wages or management fees, or other payments or
    benefits, to or on behalf of persons with whom the corporation does not deal at
    arms length must be added to the pre-tax income, unless the parent or spouse
    establishes that the payments were reasonable in the circumstances.

Imputing
    income

19. (1) The court may impute such amount of income to
    a parent or spouse as it considers appropriate in the circumstances, which
    circumstances include,

(a) the parent or spouse is intentionally
    under-employed or unemployed, other than where the under-employment or
    unemployment is required by the needs of any child or by the reasonable
    educational or health needs of the parent or spouse;

(b) the parent or spouse is exempt from paying
    federal or provincial income tax;

(c) the parent or spouse lives in a country that
    has effective rates of income tax that are significantly lower than those in
    Canada;

(d) it appears that income has been diverted which
    would affect the level of child support to be determined under these
    guidelines;

(e) the parents or spouses property is not
    reasonably utilized to generate income;

(f) the parent or spouse has failed to provide
    income information when under a legal obligation to do so;

(g) the parent or spouse unreasonably deducts expenses
    from income;

(h) the parent or spouse derives a significant
    portion of income from dividends, capital gains or other sources that are taxed
    at a lower rate than employment or business income or that are exempt from tax;
    and

(i) the parent or spouse is a beneficiary under a
    trust and is or will be in receipt of income or other benefits from the trust.

Reasonableness
    of expenses

(2) For the purpose of clause (1) (g), the
    reasonableness of an expense deduction is not solely governed by whether the deduction
    is permitted under the Income Tax Act (Canada).

Non-resident

20. (1) Subject to subsection (2), where a parent or
    spouse is a non-resident of Canada, the parents or spouses annual income is
    determined as though the parent or spouse were a resident of Canada.

Non-resident
    taxed at higher rates

(2) Where a parent or spouse is a non-resident of
    Canada and resides in a country that has effective rates of income tax that are
    significantly higher than those applicable in the province or territory in
    which the other parent or spouse ordinarily resides, the non-resident parents
    or spouses annual income is the amount which the court determines to be
    appropriate taking the higher rates into consideration.

SCHEDULE
    III

ADJUSTMENTS TO INCOME (SECTION 16)

Employment
    expenses

1. Where the parent or spouse is an employee, the
    parents or spouses applicable employment expenses described in the following
    provisions of the Income Tax Act (Canada) are deducted:

(a) Revoked: O. Reg. 446/01, s. 10 (1).

(b) paragraph 8 (1) (d) concerning expenses of
    teachers exchange fund contribution;

(c) paragraph 8 (1) (e) concerning expenses of
    railway employees;

(d) paragraph 8 (1) (f) concerning sales expenses;

(e) paragraph 8 (1) (g) concerning transport
    employees expenses;

(f) paragraph 8 (1) (h) concerning travel
    expenses;

(f.1) paragraph 8 (1) (h.1) concerning motor
    vehicle travel expenses;

(g) paragraph 8 (1) (i) concerning dues and other
    expenses of performing duties;

(h) paragraph 8 (l) (j) concerning motor vehicle
    and aircraft costs;

(i) paragraph 8 (1) (l.1) concerning Canada Pension
    Plan contributions and Employment Insurance Act (Canada) premiums paid in
    respect of another employee who acts as an assistant or substitute for the
    parent or spouse;

(j) paragraph 8 (1) (n) concerning salary
    reimbursement;

(k) paragraph 8 (1) (o) concerning forfeited
    amounts;

(l) paragraph 8 (1) (p) concerning musical
    instrument costs; and

(m) paragraph 8 (1) (q) concerning artists
    employment expenses.

Child
    support

2. Deduct any child support received that is included
    to determine total income in the T1 General form issued by the Canada Revenue
    Agency.

Support
    other than child support and universal child care benefit

3. To calculate income for the purpose of determining
    an amount under an applicable table, deduct,

(a) the support, not including child support,
    received from the other parent or spouse; and

(b) any universal child care benefit that is
    included to determine the parent or spouses total income in the T1 General
    form issued by the Canada Revenue Agency.

Special
    or extraordinary expenses

3.1 To calculate income for the purpose of
    determining an amount under section 7 of this Regulation, deduct the support,
    not including child support, paid to the other parent or spouse and, as
    applicable, make the following adjustment in respect of universal child care
    benefits:

(a) deduct benefits that are included to determine
    the parent or spouses total income in the T1 General form issued by the Canada
    Revenue Agency and that are for a child for whom special or extraordinary
    expenses are not being requested; or

(b) include benefits that are not included to
    determine the parent or spouses total income in the T1 General form issued by
    the Canada Revenue Agency and that are received by the parent or spouse for a
    child for whom special or extraordinary expenses are being requested.

Social
    assistance

4. Deduct any amount of social assistance income that
    is not attributable to the parent or spouse.

Dividends
    from taxable Canadian corporations

5. Replace the taxable amount of dividends from
    taxable Canadian corporations received by the parent or spouse by the actual
    amount of those dividends received by the parent or spouse.

Capital
    gains and capital losses

6. Replace the taxable capital gains realized in a
    year by the parent or spouse by the actual amount of capital gains realized by
    the parent or spouse in excess of the parents or spouses actual capital
    losses in that year.

Business
    investment losses

7. Deduct the actual amount of business investment
    losses suffered by the parent or spouse during the year.

Carrying
    charges

8. Deduct the parents or spouses carrying charges
    and interest expenses that are paid by the parent or spouse and that would be
    deductible under the Income Tax Act (Canada).

Net
    self-employment income

9. Where the parents or spouses net self-employment
    income is determined by deducting an amount for salaries, benefits, wages or
    management fees, or other payments, paid to or on behalf of persons with whom
    the parent or spouse does not deal at arms length, include that amount, unless
    the parent or spouse establishes that the payments were necessary to earn the
    self-employment income and were reasonable in the circumstances.

Additional
    amount

10. Where the parent or spouse reports income from
    self-employment that, in accordance with sections 34.1 and 34.2 of the Income
    Tax Act (Canada), includes an additional amount earned in a prior period,
    deduct the amount earned in the prior period, net of reserves.

Capital
    cost allowance for property

11. Include the parents or spouses deduction for an
    allowable capital cost allowance with respect to real property.

Partnership
    or sole proprietorship income

12. Where the parent or spouse earns income through a
    partnership or sole proprietorship, deduct any amount included in income that
    is properly required by the partnership or sole proprietorship for purposes of
    capitalization.

Employee
    stock options with a Canadian-controlled private corporation

13. (1) Where the parent or spouse has received, as
    an employee benefit, options to purchase shares of a Canadian-controlled
    private corporation or a publicly traded corporation that is subject to the
    same tax treatment with reference to stock options as a Canadian-controlled
    private corporation, and has exercised those options during the year, add the
    difference between the value of the shares at the time the options are
    exercised and the amount paid by the parent or spouse for the shares and any
    amount paid by the parent or spouse to acquire the options to purchase the
    shares, to the income for the year in which the options are exercised.

Disposal
    of shares

(2) If the parent or spouse has disposed of the
    shares during a year, deduct from the income for that year the difference
    determined under subsection (1).





[1]
(Ottawa, Department of Justice Canada, 2008).



[2]
For ease of reference, I have deleted the apostrophe to avoid using Mikeys to
    denote the possessive.



[3]
Counsels figures were drawn variously from the parties income tax returns, T4
    slips and Notices of Assessment, depending on the year. Accordingly, in years
    for which only a Notice of Assessment was available, the income figure
    reflected income from all sources rather just employment income.



[4]
The bonus amounts for each year are shown in Appendix B.



[5]
In calendar year 2010, each party received employment income totaling $92,448.
    On April 30, 2010, Mikeys declared management bonuses of $65,000 in favour of
    each party payable at the close of business that day.



[6]
This was because the husband had to incur the expense of renting a condominium.



[7]
The only significant differences between the relevant provisions of the two
    sets of guidelines (ss. 15 to 20) are references to parent or spouse (or
    derivative language) in the CSGs, as compared to references to spouse (or
    derivative language) in the
Federal Child Support Guidelines
; and a
    reference to a child of the marriage or any child under the age of majority
    in s. 19 of the
Federal Child Support Guidelines
as compared to a
    reference to any child in s. 19 of the CSGs.

The other differences are
    inconsequential. The preamble to s. 19 of the
Federal Child Support
    Guidelines
includes the words the
    following; the preamble to s. 19 of the CSGs does not include those words.
    Section 20(2) of the
Federal Child Support Guidelines
uses the phrase the amount that, while s. 20(2) of
    the CSGs uses the phrase the amount which. Section 20(2) of the CSGs refers
    to the province or territory in which the other parent or spouse resides,
    while s. 20
of the
Federal Child Support Guidelines
refers only to the province. Section 20(2) of the
    CSGs also specifies the non-resident parents or spouses annual income,
    whereas
s. 20(2) of the
Federal Child Support Guidelines
refers to the spouses annual income.



[8]
There are differences between Schedule III
of
    the CSGs and Schedule III
of the
Federal Child Support
    Guidelines.
As the provisions of
    Schedule III do not affect this appeal, I have not catalogued these
    differences.



[9]
See para. 39, above, where the calculation of this figure is explained.



[10]
The husband did not explain how he calculated this figure. Based on my review
    of Mikeys financial statements for 2011 to 2013, it appears that he used a
    figure shown as Income (loss) before income taxes on Mikeys Statement of
    Income for each of those years: 2011 - $346,549; 2012 - 266,990; 2013 
    ($277,067). These figures yield a three-year total of $336,472 and a three-year
    average of $112,157.33. I will return to this issue later, but I am not
    persuaded that Income (loss) before income taxes is the proper number on the
    Statement of Income to use when applying s. 17 of the Guidelines in this case.



[11]
The remaining provisions of s. 6 go on to explain distinctive income issues that
    arise in the spousal support context.



[12]
Ann C. Wilton and Noel Semple,
Spousal Support in Canada
, 3d ed.
    (Toronto: Carswell, 2015), at c. 11.3, p. 509.



[13]
Carol Rogerson and
    Rollie Thompson,
The Spousal Support
    Advisory Guidelines: A New and Improved Users Guide to the Final Version
(Ottawa: Department
    of Justice, 2010), at p. 1. See also: Carol Rogerson & Rollie Thompson,
Spousal Support Advisory Guidelines: The Revised
    Users Guide
(Ottawa: Department of Justice Canada, 2016).



[14]
As explained by Mikeys accountant at trial, this is because when sales are
    higher, costs tend to be relatively the same. However, when sales are lower,
    increased costs in any particular area put more pressure on the bottom line.



[15]
As set above, the modern rule of statutory interpretation
    requires that the words of a statute be read "in their entire context and
    in their grammatical and ordinary sense harmoniously with the scheme of the
    Act, the object of the Act, and the intention of Parliament": see
Rizzo
    & Rizzo Shoes Ltd. (Re)
, [1998] 1 S.C.R. 27, at para. 21, quoting from
    Elmer Driedger,
Construction of Statutes
, 2d ed. (Toronto:
    Butterworths, 1983), at p.87.

The rules governing statutory interpretation apply
    equally to regulations. Importantly, a regulation must be read in the context
    of the enabling Act, having regard to the purpose of the enabling provisions:
Bristol-Myers
    Squibb Co. v. Canada (Attorney General)
, 2005 SCC 26, [2005] 1 S.C.R. 533
    (S.C.C.) at paras. 37-38.



[16]

Section 20 addresses non-resident spouses and is not relevant
    for the purposes of this appeal.



[17]
See:
ONeill v. ONeill
and
Nesbitt v. Nesbitt
, 2001 MBCA
    113, 156 Man. R. (2d) 238, albeit those cases addressed the availability of
    averaging under s. 18 and permitting the court to include pre-tax corporate
    income in excess of corporate income for the most recent taxation year under
    that section.



[18]
As explained above, the husband did not file at trial any 2013 income tax
    documents. Therefore, his exact line 150 income for 2013 is not available.



[19]
These figures are Income from operations figures on Mikeys Statement of
    Income and do not include either other income or other expenses.



[20]

Adding these sums actually comes to $114,300.



[21]
Carol Rogerson & Rollie Thompson,
Spousal
    Support Advisory Guidelines: The Revised Users Guide
(Ottawa: Department
    of Justice Canada, 2016).



[22]
For example, the 2016 SSAGs Users Guide encourages adjustments to the with
    child formula, where appropriate. The Users Guide states the following at s.
    8(k):

So, if one parent has the
    primary care of two children, one in high school and another away at
    university, then the basic [with child support] formula will apply, but with
    some adjustment required if the adult childs support is assessed under s.
    3(2)(b), as was done in
Robitaille v. Trzcinski
, 2015 ONSC 4621 and
McConnell
    v. McConnell
, 2015 ONSC 2243.


